Three errors are sought to be presented by the brief upon the assignment of errors: (1) That the verdict is not sustained by sufficient evidence. An attempt was made to support this 1-4.  alleged error by stating one abstract proposition of law, which is true, but does not point to any absence of evidence to prove every material element of the offense or any one of them; and one abstract proposition of law which is erroneous and has no bearing on the case. McCrocklin v. State
(1920), 189 Ind. 254, 126 N.E. 678. (2) That the court refused to permit a witness to answer a question. The brief does not give the place in *Page 343 
the bill of exceptions where the question or ruling of the court may be found, nor is there a point of law suggested or an authority cited concerning the alleged error. McCrocklin v.State, supra; Dampier v. State (1924), 194 Ind. 646,144 N.E. 241. (3) That the court erred in giving an instruction to the jury. Neither the instruction nor the substance of it is stated in the brief, nor where it may be found in the bill of exceptions. McCrocklin v. State, supra; Indianapolis St. R.Co. v. Marschke (1906), 166 Ind. 490, 77 N.E. 945; Ewbank's Manual of Practice (2d ed.) § 182.
The brief presents no error, as required by the rules of the court concerning the presentation of the appeal for consideration by the court. Rule 22, Supreme Court.
Judgment affirmed.